CASE 0:20-cv-02155-JRT-LIB Doc. 82 Filed 06/18/21 Page 1 of 3
CASE 0:20-cv-02155-JRT-LIB Doc. 82 Filed 06/18/21 Page 2 of 3




                                 +nll,t$^Ll
                                         Dew-d_p+_fr *F._trd^I\b.6#rl
                                     :ril:-:uKaai*i,o-ad-&po*
                                                     JI




                                                                  'i
                                                                atgl_.{q_djJnr,JJ_A5



                             nis aolt   to   ;
CASE 0:20-cv-02155-JRT-LIB Doc. 82 Filed 06/18/21 Page 3 of 3
